Citation Nr: 0206139	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  96-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for major depression, to 
include as secondary to service-connected bone cyst of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 1998, rating 
decision by the Los Angeles, California Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for major depression secondary to a service-
connected right shoulder disorder.  The notice of 
disagreement with this determination was received in November 
1998.  The statement of the case was issued in August 1999, 
and the veteran's substantive appeal (VA Form 9) was received 
in October 1999.  The veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO in October 
1999.  A transcript of that hearing is of record.  A 
supplemental statement of the case (SSOC) was issued in 
November 1999.  The appeal was received at the Board in 
February 2000.  

In July 2000, the Board remanded the case to the RO for 
further development.  Department of Veterans Affairs (VA) 
compensation examinations were conducted in September 2000, 
December 2000 and February 2001.  A statement of the case was 
issued in April 2001.  A VA Form 9 was received in May 2001.  
An SSOC was issued in November 2001, and another VA Form 9 
was received in November 2001.  

The veteran has been represented throughout his appeal by the 
Military Order of the Purple Heart, which submitted written 
argument to the Board in January 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The competent medical evidence in the record pertaining 
to the question of whether there is a causal relationship 
between the diagnosed major depression and the service-
connected right shoulder disability is, at least, in 
equipoise.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's major depression is proximately due 
to or the result of his service-connected bone cyst of the 
right shoulder.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.310 (a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records reflect a diagnosis of a cyst on 
the right shoulder.  By a rating action of April 1984, the RO 
established service connection for a bone cyst on the right 
shoulder, and assigned a zero percent evaluation, effective 
February 8, 1983.  

VA outpatient treatment reports dated from March 1995 to June 
1995, reflect treatment primarily for the veteran's service-
connected right shoulder disorder.  

VA progress notes dated from January 1996 to February 1997 
show that the veteran received clinical attention for several 
disabilities, including the right shoulder and depression.  
During a clinical visit in January 1996, it was noted that 
the veteran completed physical therapy one and a half month 
ago and he was doing home program.  The veteran complained of 
pain with rotation of the shoulder, and a depressed affect.  
The assessment was depression.  

The veteran was afforded a VA examination in March 1997 for 
evaluation of complaints of depression.  He gave a history of 
marijuana and alcohol use.  He also reported his in-service 
shoulder injury and a post service back injury.  The veteran 
reported receipt of psychiatric treatment once while on 
active duty, reported attending outpatient care at Kaiser 
Permanente in 1993 or 1994, and attending a drug and alcohol 
treatment in 1996, at which time he was treated for major 
depression.  He complained of racing thoughts, an inability 
to sleep, violent thoughts and dreams, anxiety when talking, 
depression, loss of interest and crying spells.  He also 
complained of problems with anger, as well as feelings of 
hopelessness and worthlessness.  

The examiner noted that on September 11, 1995, the veteran 
was seen in Prime Psychiatry and diagnosed with a mood 
disorder, depression, and anxiety, stated to be secondary to 
alcohol use and alcohol dependence.  

Following a mental status evaluation, the pertinent diagnoses 
were: alcohol and cannabis dependence; a mood disorder, and 
depression and anxiety secondary to the veteran's injury with 
the post office in 1990 and manifested by an inability to 
obtain work because of his past history of a poor physical 
condition.  The examiner opined that the veteran's present 
situation was not related to his service-connected shoulder 
condition, but more to his alcohol and marijuana dependence, 
his inability to live on his disability money from the post 
office and his lack of success in obtaining employment.  

Treatment notes dated in September 1997 reflect ongoing 
evaluation and treatment for the right shoulder disorder.  

The veteran was again examined by the VA in May 1998, at 
which time the examiner reviewed the claims file and noted 
the veteran's contention that his depression was related to 
his service-connected shoulder.  The veteran gave a history 
of depression beginning after his injury in the Navy, and 
again becoming depressed in 1990 after his work-related 
injury.  The veteran's major complaint was that he had not 
been fairly treated by Government agencies.  He believed that 
his shoulder injury was not adequately treated in the 
military, and that he was not adequately compensated by VA.  

The veteran reported experiencing depression and anger 
related to his life circumstances.  Following a mental status 
examination, the examiner reported the diagnoses of major 
depressive disorder; alcohol dependence and cannabis abuse in 
remission.  

The examiner noted that if the veteran's self-report was 
accurate, his depression would not be accounted for by his 
use of marijuana and alcohol since the depression persisted 
with abstinence from marijuana and with a great reduction in 
alcohol use.  The examiner also noted that the onset and 
variation of the veteran's depressive symptoms appeared more 
correlated with employment and physical disability issues 
than substance use.  The examiner then noted past evidence 
relating depression to the veteran's post-service back injury 
and subsequent unemployment and agreed with that assessment.  
The examiner also noted that although the veteran indicated 
that there had been an earlier episode of depression, there 
was no independent documentation of such, and concluded that 
the veteran's depression began after his back injury at the 
post office.  

The examiner observed that whenever the veteran interacted 
with government agencies or was rejected for employment he 
would experience increased severity of depression.  The 
examiner stated that the veteran's service-connected injury 
to his right shoulder appeared to be related to depression to 
the extent that it contributes to his physical limitations 
and difficulty finding employment. "The actual degree of 
impairment caused by his shoulder injury compared to the 
degree of impairment caused by his back injury or other 
factors is not within the scope of this examiner's 
expertise."  

A summary of a psychiatric evaluation conducted by the State 
of California department of employment in June 1999, contains 
a notation that the veteran worked as a security guard.  He 
reported a history of depression and stress because he did 
not feel that he had been treated fairly by people and 
organizations in authority.  It was determined that the 
veteran had depressive disorder, not otherwise specified.  
The examiner noted that there was also a very large component 
of Axis II problems, particularly personality disorder 
consisting of antisocial features, narcissistic features, and 
paranoid features.  The examiner stated that if was his 
belief that personality disorder was the primary diagnosis, 
and the veteran had little insight into his paranoia and 
anger.

Also received in August 1999 were VA progress notes dated 
from June 1998 through October 1998, which show that the 
veteran continued to receive clinical attention and treatment 
for several disabilities including complaints of depression.  
During a clinical visit in September 1998, the veteran 
complained of depressed mood.  He reported a history of 
depression for which he had been receiving treatment since 
1990.  The pertinent diagnosis was etoh induced mood disorder 
v. major depression.  A treatment note dated in October 1998 
reported that the veteran was being seen twice a week for 
depression management.  The assessment was depression.

At a hearing before a hearing officer at the RO in October 
1999, the veteran reported that a doctor at the VA medical 
center in Loma Linda diagnosed him with major depression in 
1996; at that time, he was treated with medication.  The 
veteran noted that he had had a drinking problem, but after 
becoming sober, he realized that he was still depressed.  The 
veteran also reported that a VA doctor in 1998 attributed his 
major depression to his service-connected right shoulder 
disorder.  

The veteran indicated that he also had problems with panic 
attacks, racing thoughts and anxiety.  He contended that the 
depression interfered with his ability to relate to family 
and friends; as a result, he has become isolated.  The 
veteran indicated that he stopped working in 1990; he 
subsequently tried to work in 1997 or 1998 but he couldn't do 
it.  The veteran further indicated that he retired because of 
a back injury, then he started getting treatment for 
depression.  The veteran reported that he was discharged from 
military service as a result of his shoulder condition; as a 
result of the shoulder condition, he was unable to work and 
gained weight which, in turn, caused him to start drinking.  

VA treatment records dated from December 1999 through July 
2000 indicate that the veteran continued to receive 
evaluation and treatment for several disabilities, including 
major depressive disorder.  In a medical statement from a VA 
doctor, dated in December 1999, it was noted that the veteran 
had a history of depression, dysthymia, alcohol dependence 
and marijuana abuse, in remission.  It was also noted that he 
was being treated with antidepressant medication, group 
therapy, and medication for insomnia.  During a clinical 
visit in January 2000, it was noted that the continued to 
have depressed mood, decreased concentration, decreased 
energy, feelings of hopelessness and worthlessness, decreased 
appetite, and decreased sleep.  The assessment was major 
depressive disorder, recurrent.  A treatment note dated in 
July 2000 reflects a diagnosis of major depressive disorder.  

The veteran was afforded a VA compensation examination in 
September 2000, at which time it was noted that he continued 
to see a psychiatric resident for medications.  The veteran 
reported that he had experienced a back injury and was 
medically retired from the Postal system.  He reported that 
he worked as a security person for nine months in 1997-1998; 
he stated that he left because of the depression.  He 
complained of racing thoughts and depression.  The veteran 
endorsed symptoms of major depressive disorder to include 
depressed mood most of the day.  He reported markedly 
diminished interest or pleasure in almost all activities.  
The veteran also reported sleeping problems.  

The veteran indicated that he has been depressed since the 
injury to his shoulder, prior to which he was athletic and in 
good shape.  He also believed that his shoulder injury 
contributed to his subsequent back injury because he had to 
posture himself differently in order to compensate for his 
shoulder injury.  

Following a mental status evaluation, the pertinent diagnoses 
were: major depressive disorder, recurrent, severe; alcohol 
dependence in full sustained remission; and cannabis abuse in 
full sustained remission.  The stressors were reported as 
physical disability and financial problems.  The examiner 
explained that the veteran's history and interview data were 
consistent with Axis I diagnosis of major depressive 
disorder, recurrent, severe, somewhat helped by medications.  
It was noted that the veteran also had alcohol dependence in 
full sustained remission and cannabis abuse in full sustained 
remission.  

The examiner further noted that if the veteran's self report 
is true that he had not used alcohol in the past year or 
marijuana in over two years, then his depression could not be 
accounted for by his use of substances.  His depression is 
associated mainly with physical disability and unemployment.  
The examiner stated that the veteran's depression appeared to 
be the result of physical disability and his related 
unemployment.  His only psychiatric treatment in service was 
related to his preoccupation with women and possible 
involvement in a rape.  Therefore, there was not a clear 
connection between his depression and his right shoulder 
injury.  

The examiner stated that it was more likely than not that his 
depression was secondary to multiple areas of pain and 
disability, not just the right shoulder.  He further stated 
that the veteran believed that his right shoulder injury led 
to his back injury; however, assessing that possibility was 
beyond the scope of the undersigned license.  The examiner 
concluded that the right shoulder injury contributed the 
veteran's depression to the extent that it contributes to his 
physical disability and inability to find employment.  The 
examiner explained that the percentage of the veteran's 
physical impairment and disability that may be attributed to 
the right shoulder injury, as separate from the physical 
impairment which may be attributed to other physical 
disability, was a medical question beyond the scope of her 
license and expertise.  

In an addendum dated in December 2000, the examiner who 
conducted the September 2000 VA examination stated that it 
was reasonable that the veteran's depression was associated 
with his right shoulder injury; however, she noted that it 
was possible that he would have become depressed without the 
right shoulder injury, one cannot know for sure.  She further 
noted that there was no way to determine if the veteran 
contributed additionally to his depression.  

The examiner concluded that the veteran was depressed because 
of his physical disability and related unemployment.  She 
stated that it was quite impossible to apportion out the 
extent to which the veteran's depression was aggravated 
solely by his right shoulder; she noted, however, it was 
evident that his shoulder disability contributes to his 
unemployment and depression.  

The examiner observed that, given the impasse in drawing on 
psychology to apportion out the degree of depression 
attributable to his right shoulder injury, it seemed 
reasonable to her to give the veteran the benefit of the 
doubt and attribute 100 percent of his depression to his 
right shoulder.  She noted, however, that it would be grossly 
unfair to conclude that 0 percent of his depression was 
attributable to his right shoulder and only a guess to 
identify some other percentage; that guess would not be based 
on psychological knowledge but solely on speculation.  

Received in February 2001 were VA progress notes dated from 
July 2000 to February 2001, which show that the veteran 
continued to receive clinical attention for several 
disabilities including major depression.  

The veteran was afforded another VA compensation examination 
in February 2001, following which he was diagnosed with major 
depressive disorder, recurrent.  The examiner stated that, in 
his opinion, the amount of depression the veteran attributes 
to the shoulder condition appears to be out of proportion to 
the extent of the documented shoulder impairment.  The 
veteran acknowledged that much of his actual depression 
seemed to arise from frustration in getting the VA to 
acknowledge the relationship between his shoulder and his 
depression, on apparent circular association.  

The examiner explained that depressed mood, while frequently 
referred to as "depression," does not by itself meet the 
actual DSM IV definition of a major depressive disorder.  The 
examiner further explained that because the veteran's 
symptoms were being actively managed with anti-depressant 
medication, he was unable to say with absolute certainty that 
he met the criteria for a major depressive disorder at this 
time; however, he noted that there was sufficient evidence 
from the medical record and this examination to support the 
diagnosis of a major depressive disorder.  

The examiner stated that it was his belief that the veteran's 
depression arose from a general dissatisfaction and 
frustration with life characterized by unresolved anger and 
resentment and his tendency to view the world in a 
persecutory light; as such, it was his opinion that there was 
no clinical relationship between the veteran's depression and 
his service-connected shoulder condition and his nonservice-
connected back condition.  The doctor stated that there were 
significant factors that contribute to the depression 
independently of any shoulder condition.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.

Because this decision grants the benefits sought, the veteran 
requires no further assistance in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

III.  Legal analysis.

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  In Allen v. 
Brown, 7 Vet. App. 439, 448 (1993), the United States Court 
of Appeals for Veterans Claims defined aggravation of a non-
service-connected disability by a service connected 
disability as any additional impairment of earning capacity 
resulting from an already service-connected condition, and 
held that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

While a VA psychiatrist stated that there was no clinical 
relationship between the veteran's depression and his 
service-connected shoulder condition, he also suggested that 
the shoulder condition was among the contributing factors 
that led to the veteran's depression.  On the other hand, 
several VA examiners have opined that his shoulder condition 
contributed to his major depressive disorder.  Specifically, 
in December 2000, the VA psychologist noted that it was 
evident that his shoulder disability contributes to the 
veteran's unemployment and depression.  

The Board finds that this evidence is in relative equipoise 
on the question of whether the service connected shoulder 
disability caused or aggravated the claimed depression.  
Under these circumstances, the veteran is entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  It is 
therefore, the opinion of the Board that service connection 
on a secondary basis is in order.  38 U.S.C.A. § 5108; 38 
C.F.R. §§ 3.156(a), 3.310 (2001).  


ORDER

Entitlement to service connection for depression as secondary 
to service-connected bone cyst of the right shoulder is 
granted.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

